FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 1 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                   6
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 2 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                            FDDetectives'
                                                                                                      Endowment                              Association

                                                                                    2012-2019                        Agreement


                                                                                      TABLE                OF CONTENTS


          ARTICLE   I - UNION                           RECOGNITION                              AND           UNIT             DESIGNATION                                 ........................................                1
          ARTICLE   II     - UNION                        SECURITY                     DUES             CHECKOFF..............................................................                                                  2
          ARTICLE   III        - HOURS                       AND           OVERTIME                        ..................................................................................                                   2
          ARTICLE   IV         - RECALL                         AFTER               TOUR......................................................................................                                                  3
          ARTICLE   V      - COMPUTATION                                         OF BENEFITS                             .........................................................................                              4
          ARTICLE   VI         - SALARIES............................................................................................................                                                                           4
          ARTICLE   VII            - UNIFORM                          ALLOWANCE.................................................................................                                                                8
          ARTICLE   VIII            - LONGEVITY                               ADJUSTMENTS........................................................................                                                               8
          ARTICLE   IX         -    BODY-WORN                                CAMERAS.............................................................11
          ARTICLE   X      -       PAYMENT                         FOR          HOLIDAY                     WORK..................................................................                                             11
          ARTICLE   XI         - LEAVES..............................................................................................................                                                                          11
          ARTICLE   XII            - VACATIONS.....................................................................................................                                                                            12
          ARTICLE   XIII-             HEALTH                       AND           HOSPITALIZATION                                        BENEFITS........................................                                      177
          ARTICLE   XIV              - HEALTH                        AND          WELFARE                       FUND.................................................................                                          19
          ARTICLE   XV             - ANNUITY                          FUND             .............................................................................................                                           21
          ARTICLE   XVI              - GENERAL........................................................................................................                                                                         21
          ARTICLE   XVII               - UNION                    ACTIVITY........................................................................................                                                             25
          ARTICLE   XVIII                  -   NO DISCRIMINATION                                            ...............................................................................                                    25
          ARTICLE   XIX              - NIGHT                    SHIFT            DIFFERENTIAL                                ....................................................................                              26
          ARTICLE   XX             - OVERTIME                            TRAVEL                   GUARANTEE.............................................................                                                       26
          ARTICLE   XXI              - GRIEVANCE                               AND           ARBITRATION                                PROCEDURE.....................................                                         27
          ARTICLE   XXII               - LINE-OF-DUTY                                   DEATH                 BENEFIT.............................................................                                             31
          ARTICLE   XXIII                  - DEATH                   BENEFIT                  - UNUSED                        LEAVE                 AND            COMPENSATORY                                        TIME    32
          ARTICLE   XXIV                   - OPTIONAL                         WORK                DURING                   VACATIONS                             .............................................                 32
          ARTICLE   XXV                -       NO        STRIKES..................................................................................................                                                             32
          ARTICLE   XXVI                   - BULLETIN                         BOARDS...................................................................................                                                        33
          ARTICLE   XXVII                      -       LABOR-MANAGEMENT                                             COMMITTEE                              .................................................                   33
          ARTICLE   XXVIII                         -   NO     WAIVER..............................................................................................                                                             34
          ARTICLE   XXIX                   - SAVINGS                       CLAUSE                  .....................................................................................                                       34
          ARTICLE   XXX                - FINANCIAL                             EMERGENCY                              ACT................................................................                                      31
          ARTICLE   XXXI                   - TERM............................................................................................................                                                                  34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 3 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                      Detectives'
                                                                                                     Endowment                              Association

                                                                                       2012-2019                        Agreement


         AGREEMENT                             made          this               day      of                                   2018          by         and     between             the     City          of      New       York
                                                              City"
          (hereinafter            called             "the                 or "the        Employer"),                         acting         by     the       Commissioner                   of Labor              Relations,
                            Detectives'
          and     the                                  Endowment                      Association                  of    the         City         of     New        York,          Inc.       (hereinafter                 called
                   Union"
          "the                          or the        "DEA"),            for     the    seven          year        period             of April               1, 2012        to     March               31,     2019.


                                                                                          W       I T        N E        S S E T H:



                         WHEREAS,                       the     Detectives              employed                  by     the        City        have         duly     designated                 the     Union          as their
          exclusive              bargaining                 representative                for        the     purpose                of      collective              bargaining              with         the      City         with
          respect        to wages,                  hours      and      conditions              of     employment;                         and



                         WHEREAS,                       the     Union           and      the      City        desire           to     cooperate                in    establishing                 conditions               which
          will       tend         to     secure             standards            and      conditions                    of      employment                        consistent              with          the      dignity           of

          Detectives,                  and     to     provide          methods            for        fair     and        peaceful                 adjustment                of     disputes             that      may          arise
          between            the       Union          and      the     City;      and



                         WHEREAS,                       as a result              of     collective                bargaining                 the        parties        have            reached          an       Agreement
          which         they       desire           to reduce           to writing;



                         NOW,                THEREFORE,                        it is mutually                 agreed            as follows:




                                         ARTICLE                I - UNION                RECOGNITION                                  AND          UNIT             DESIGNATION


          Section           1.


          The     City           recognizes             the     Union            as the         sole        and     exclusive                   collective            bargaining                 representative                  for
          the    unit       consisting               of the     employees                of the        New          York            City        Police         Department                 in the        titles        of Police
          Officers           who        are     designated              as First         Grade             Detectives,                   Second           Grade        Detectives,                 and        Third        Grade
          Detectives.


          Section           2.


                                                                                                                                                                                                        "employee"
          Except    as otherwise     provided                                   herein,    for purposes                         of       this      Agreement,                    the     terms                                     or
          "employees"            "Detective"                                       "Detectives"
                           and                                                 or                    shall                      be         interchangeable                       and      shall        relate         solely        to
          employees                in the       unit        described            in    Section              1 of this          Article.




          2012-2019                DEA                                                                                           1
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 4 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                             ARTICLE                         II     - UNION                      SECURITY                       DUES                  CHECKOFF


          Section           1.


          All      employees                   covered                     by      this       Agreement                          shall           be     free        to        become             and          remain          members                  of    the
          Union          in good              standing.


          Section          2.


          The      Union           shall         have             the        exclusive                   right         to the              check-off                and        transmittal               of     dues      in behalf               of        each
          employee                in     the      unit            in        accord            with            the      Mayor's                   Executive               Order                 No.      98,      dated         May          15,        1969,
                                                                                                                                                                      Dues"
          entitled          "Regulations                          Regulating                        the        Checkoff                     of     Union                                and       in     accord          with         the    Mayor's
          Executive               Order           No.            107,            dated        December      29,                            1986,           entitled            "Regulations                    Governing                Procedures
                                                                                                      Dues"
          for     Orderly              Payroll              Checkoff                    of Union                                      and        any        executive                 orders           which       amend              or supersede
          said     Executive                  Orders.


          Section          3.


          An       employee                  may             consent                  in      writing                to         the        authorization                       of       the     deduction                of     dues        from             the
          employee's                   wages            and            to       the     designation                        of     the        Union             as the           recipient               thereof.              Such      consent,                  if

          given,          shall         be       in     a proper                      form,             in     accord                 with            Section             2     of      this      Article          II,    which             bears            the
          signature              of the         employee.


          Section          4.


          The      parties             agree           to        an     agency                shop            to     the         extent           permitted                   by      applicable                law,      as described                      in     a
          supplemental                    agreement                         hereby                incorporated                        by     reference                into          this       Agreement.


                                                                                 ARTICLE                       III     - HOURS                        AND           OVERTIME


          Section           1(a)


          All     ordered              and/or           authorized                        overtime                   in excess               of 40 hours                      in any           week           or in excess            of the           hours
          required           of        an employee                          by        reason             of      the        employee's                      regular             duty          chart      if    a week's           measurement
          is     not      appropriate,                       whether                    of        an         emergency                      nature             or        of     a non-emergency                               nature,        shall               be
          compensated                    for      either               by        cash        payment                  or compensatory                               time         off,      at the       rate      of time         and       one-half,
          at     the     sole          option               of        the        employee.                           Such             cash        payments                     or       compensatory                     time         off    shall               be
          computed                on the          basis               of     completed                       fifteen            (15)         minute            segments.


          Section           1(b)


          In     order      to preserve                      the           intent            and        spirit         of       this        section            on        overtime               compensation,                     there        shall             be
          no     rescheduling                     of        days            off,        except               that         for     the        purpose                of        night        watch          coverage               an     employee's

          swing          period          shall         not        be diminished                               by     more             than        8 hours.                This          restriction             shall     apply         both           to the
          retrospective                      crediting                      of        time             off         against                 hours            already                 worked              and        to     the         anticipatory




          2012-2019                DEA                                                                                                                 2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 5 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




          reassignment                        of     personnel                  to        different                  days          off.           Prior             to     the       completion                  of        the         steps            in     the
          grievance                   procedure                 under           Article                   XXI          of     this         Agreement,                          the        President             of         the         D.E.A.                may
          informally                   discuss             a question                     in     regard               to     the      application                         of     this        Section           1(b)         with             the     Police
          Commissioner                             and     the        Chairman                       of    the        Personnel                   Grievance                       Board          in     an     effort            to      resolve               the
          matter.


          Section              1(c)


          An        employee                   who         is    specially                     assigned               to     duty          involving                      travel          outside            New           York              City            shall
                                                                        hours'
          receive             credit          for     eight       (8)                           work            for        each       day         of        that         assignment                   at the     employee's                         straight
          time         rate         of pay.          On days             which                 are not           the        employee's                      regularly                scheduled               days,         such          credit              shall
          be     at the          rate        of     time        and      one-half.                        When             such      employee                       performs                 duty      in    excess              of     8 hours               and
          such            duty          can         be      verified             to            the         satisfaction                    of      the             employee's                    Commanding                            Officer,                the

          Commanding                          Officer            shall      recommend                            to the           Chief           of        Department                    that        the    employee                    be        credited
          with         appropriate                   overtime             compensation.


          Section              2.


          Overtime                   shall         be computed                   on        a monthly                    basis         and         shall            be paid           no       later     than         six     (6)        weeks                after
          submission                    of the           monthly           report.


                                                                            ARTICLE                             IV     - RECALL                        AFTER                   TOUR


          Section              1.



          Any          employee                    who      is recalled                   to duty            after          having              completed                      the      employee's              regular                 tour        of       duty
          but     four         (4)      hours            or more          before                the        commencement                               of the             employee's                 next       regular                tour     and           who
          is released                 without              having          been                assigned               to     duty         prior            to the          commencement                         of      said           next         regular
          tour       shall          receive           a minimum                      of        four        hours           pay      pursuant                   to the          regular           overtime              provisions                       of this
          Agreement.


          Section              2.



          Any          employee                    who      is recalled                   to duty            after          having              completed                      the      employee's              regular                 tour        of       duty
          but       six       (6)     hours          or more             before                the        commencement                             of        the         employee's                 next      regular             tour         and           who
          is assigned                  to     duty         and     then         released                   from            duty       prior            to     commencement                             of    said       next            regular              tour
          shall         receive               a minimum                    of        six        hours            pay         pursuant                   to         the     regular             overtime               provisions                     of       this
          Agreement.


          Section              3.
          In     the       event             the     actual         time         spent                on     recall           defined                 in      Sections                  1 and         2 of      this        Article                extends
          beyond               the      minimum                  periods              provided                       therein,             the      employee                       shall       receive           pay         pursuant                    to     the
          regular             overtime               provisions                 of        this        Agreement                      for        the         full         period         of     time         actually              spent            on        such

          recall.




          2012-2019                    DEA                                                                                                        3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 6 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




          Section          4.



         Notwithstanding                        anything                   to     the      contrary               provided                  in     Sections              1 through               3 of         this      Article,                any
          employee               who       is recalled                 to       duty        after         having           completed                    the      employee's                   regular          tour          of    duty          but
          before      the        commencement                              of the          employee's                   next         regular            tour      and      who         is assigned                  to duty             or held
          without          assignment                   for         a period             which             extends              into        the        commencement                       of        that     next        regular               tour
          shall     receive          pay        pursuant               to the            regular            overtime                 provisions                 of this     Agreement                      only        for        the        actual
          time      so assigned                 or held.


          Section          5.


          a.              Notwithstanding                            anything                  to     the       contrary               in         Sections              1 through               4     of     this       Article,                any
                          employee               who           is recalled                  to      duty         after         having              completed               the     employee's                     regular               tour         of

                          duty      but       less          than     four         hours          before           the      commencement                            of the        employee's                   next       regular               tour
                          and      who        is released                   without                 having         been              assigned             to     duty      prior        to     the         commencement                              of
                          that     next       regular               tour         shall      receive              pay      in     cash            or compensatory                       time          off     at the          employee's
                          sole      option,            at the         rate         of      time           and     one-half,                 for     the        actual      time        between                the      beginning                      of
                          such      recall           and       the      commencement                              of that            next         regular          tour.


          b.              Notwithstanding                            anything                  to     the       contrary               in         Sections              1 through               4     of     this       Article,                any
                          employee               who           is recalled                  to      duty         after         having              completed               the     employee's                     regular               tour         of

                          duty      but       less          than      six       hours          before            the      commencement                            of the         employee's                   next       regular               tour
                          and      who        is assigned                   to duty            and        then     released                 from          duty     prior      to the           commencement                              of that
                          next      regular            tour         shall         receive            pay        in cash              or compensatory                       time         off     at the         employee's                       sole

                          option,         at the             rate     of        time       and        one-half,                for     the        actual         time      between              the        beginning                    of     such
                          recall        and     the          commencement                             of that          next          regular            tour.


          Section          6.


          The      provisions              of this            Article             IV       are      expressly                  subject            to and         limited          by     the        terms         of    Section                 1(a)
          and      1(b)     of Article                III     of this            Agreement.


                                                                    ARTICLE                    V     - COMPUTATION                                      OF BENEFITS


          Since      the        basic      forty-hour                   week             has        not     been         changed                  by    this      Agreement,                   any         modifications                        of     a
          standard          chart         and        use       of     other            tours        shall        not      affect         current               standard          practice              for    the       computation
          of     compensation                   for         holidays,              vacation                days,         personal                 leave         days,      annuity             fund          contributions                      and
          other     relevant             benefits,                 which           shall         remain           on the             basis         of     an eight-hour                 work           day        calculation.


                                                                                               ARTICLE                   VI       - SALARIES



          Section          1.


          The      following              base         annual              rates         shall       prevail             for     employees                     during       the        term         of this          Agreement:




          2012-2019                DEA                                                                                                   4
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 7 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




          Class         of Positions                  Effective            Date
          and         Step


        1st Grade              Detective            4/1/2012                 10/1/2013             12/1/2014                   12/1/2015           1/1/2017              1/1/2018            12/17/2018

                                                     $113,700                $114,837                $115,985                  $117,145           $118,902              $121,875                 $125,531



        2nd     Grade           Detective

                                                    4/1/2012                10/1/2013              12/1/2014                 12/1/2015            1/1/2017              1/1/2018             12/17/2018

                                                      $99,053                $100,044              $101,044                    $102,054          $103,585               $106,175                $109,360


          3rd     Grade           Detective           Ap_pointed             on    or before         March            30,    2006

                                                            4/1/2012              10/1/2013            12/1/2014                    12/1/2015          1/1/2017

                1st Step                                        $82,823             $83,651                  $84,488                  $85,333            $86,613

                2nd      Step                                   $83,020             $83,850                  $84,689                  $85,536            $86,819

                3rd      Step                                   $83,219             $84,051                  $84,892                  $85,741            $87,027

                4th     Step                                    $83,417             $84,251                  $85,094                  $85,945            $87,234

                5th     Step                                    $88,151             $89,033                  $89,923                  $90,822            $92,184


          3rd
                 Grade           Detective           Appointed               on   or after        October             31,   2008



                                                            4/1/2012              10/1/2013            12/1/2014                    12/1/2015          1/1/2017

                1st Step                                        $78,371             $79,155                  $79,947                  $80,746            $81,957

                2nd      Step                                   $78,598             $79,384                  $80,178                  $80,980            $82,195

                3rd      Step                                   $78,825             $79,613                  $80,409                  $81,213            $82,431

                4th     Step                                    $79,084             $79,875                  $80,674                  $81,481            $82,703

                5th     Step                                    $79,344             $80,137                  $80,938                  $81,747            $82,973

                6th     Step                                    $79,603             $80,399                  $81,203                  $82,015            $83,245

                7th     Step                                    $84,640             $85,486                  $86,341                  $87,204            $88,512

                8th     Step                                    $85,209             $86,061                  $86,922                  $87,791            $89,108

                9th     Step                                    $88,151             $89,033                  $89,923                  $90,822            $92,184


          *3rd         Grade       Detectives         appointed             on/after       3/31/06          and       before        10/31/08      were         placed    on the      7th     step
          of     the     salary       schedule            for     3rd     Grade     Detectives              appointed            on/after       10/31/08          effective        10/31/08.
          When           placed        on     the   7th         step,   10/31      becomes          their      new          anniversary         date     for     advancement            to     the
          next         step.


          3rd
                 Grade           Detective
          Detective              Specialist

                                                            8/22/2017                  1/1/2018             12/17/2018
                         Step*
                1st                                             $60,000                $61,500                $63,345
                         Step*                                                                                $68,624
                2nd                                             $65,000                $66,625
                         Step*
                3rd                                             $70,000                $71,750                $73,903

                4th     Step*,**                                                                              $96,302
                                                                $91,217                $93,497



          2012-2019                DEA                                                                            5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 8 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                5th    Step                                              $91,406                           $93,691                   $96,502

                6th    Step                                              $91,596                           $93,886                   $96,703

                7th                             ****                                                                                 $96,902
                       Step***,                                          $91,785                           $94,080

                8th    Step***                                           $91,974                                                     $97,101
                                                                                                           $94,273

                9th    Step***                                           $92,184                                                     $97,324
                                                                                                           $94,489


          *Effective                1/1/18,             Police            Officers              that        have         less     than         5.5     years          of    service           promoted                to     Detective
          Investigator                Third            Grade            or Detective                   Specialist                Third         Grade          shall        be placed               on the       salary        schedule
          as follows:
                                                                                               years"                                           years"
          A     Police           Officer          on the            "after          1.5                       and        "after          2.5                    steps        shall      be placed                on      Step       1.
                                                                                               years"
          A     Police           Officer          on the            "after         3.5                        step        shall      be placed                on      Step     2.
                                                                                               years"
          A     Police           Officer          on the            "after         4.5                        step        shall      be placed                on      Step     3.
                                                                                               years"
          A     Police           Officer          on the            "after         5.5                        step        shall      be placed                on      Step     4.


          Those          placed            on     Steps            1 to 3 shall                advance              to     Step      4 once            they        have       5.5     years          of uniformed                   police
          service.            Advancement                          to     Step         4 changes              the        employee's                  anniversary               date          for    step       advancement                   to
          the     date      of      advancement                         to      Step      4.


          **                                                                                                               to Detective                  Investigator                                           or
                 Effective              1/1/18,              Police          Officers                promoted                                                                         3rd          Grade
          Detective               Specialist                 3rd        Grade          that         have      5.5        or more           years         of     service         start         on     Step        4 on        the    salary
          schedule.


                                                                                                                                                          3rd
          ***Effective                     8/22/17,                incumbent                     Detective                 Investigators                              Grade          and           incumbent                 Detective
          Specialist              3rd      Grade              shall          be    placed              on    Step         7 on       the       salary          schedule,              except           those          on     Step        8 or

          Step        9. Those             on      Step         8 shall            be placed                on     Step          8 on the            salary        schedule.            Those             on     Step        9 shall       be
         placed          on       Step      9 of the               salary          schedule.


          ****Effective                     8/22/17                and       through                 12/31/17,             Police          Officers             promoted                to     Detective                Investigator
          3rd     Grade            or Detective                    Specialist                  3rd     Grade             shall     be placed              on       Step       7 of the              new        salary        schedule.


          Section          2.               General                Wage            Increase.


          a.              (i)               Effective                   April          1, 2012,             incumbent               Employees                   shall        receive           a general              rate      increase
                                            of         1%.



                          (ii)              Effective                    October                1,     2013,             incumbent               Employees                    shall           receive            a    general            rate
                                            increase               of        1%.



                          (iii)             Effective                   December                     1, 2014,             incumbent                   Employees                 shall          receive           a general               rate
                                            increase               of        1%.



                          (iv)              Effective                   December                     1, 2015,            incumbent                   Employees                shall          receive            a general            wage
                                            increase               of        1%.



                          (v)               Effective                   January                1,     2017,          incumbent                  Employees                    shall       receive               a general             wage



          2012-2019                 DEA                                                                                                   6
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 9 of 38
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                     increase         of     1.5%.



                      (vi)           Effective             January               1,     2018,          incumbent                     Employees                  shall           receive             a general           wage
                                     increase         of    2.5%.



                      (vii)          Effective            December                    17,     2018,         incumbent                  Employees                    shall         receive           a general           wage
                                     increase         of    3%.


          b.          The      increases          provided             for       in this           Section           2 shall           be calculated                    as follows:



                      (i)            The       increase           in    Section                 2(a)(i)           shall         be     based             upon        the        base        rates       (which          shall
                                     include         salary        or incremental                          schedules)                of      the    applicable                  titles     in    effect        on    March

                                     31,     2012         and



                      (ii)           The      rate    increase              in        Section          2(a)(ii)           shall       be based                upon         the      base        rate      (which        shall
                                     include          salary           or        incremental                   schedules)                    of         the     applicable                titles        in     effect        on
                                     September              30,     2013.



                      (iii)          The     rate     increase              in    Section              2(a)(iii)          shall        be based               upon         the      base        rate        (which      shall
                                     include          salary           or        incremental                   schedules)                    of         the     applicable                titles        in     effect        on
                                     November               30,    2014.



                      (iv)           The     rate     increase              in    Section              2(a)(iv)           shall        be based               upon         the      base        rate      (which        shall
                                     include          salary           or        incremental                   schedules)                    of         the     applicable                 titles       in     effect        on
                                     November               30,    2015.



                      (v)            The      rate    increase              in        Section          2(a)(v)            shall       be based                upon         the      base        rate      (which        shall
                                     include         salary        or incremental                          schedules)                of the         applicable              titles        in effect           December

                                     31,     2016.



                      (vi)           The     rate     increase              in    Section              2(a)(vi)           shall        be based               upon         the      base        rate      (which        shall
                                     include          salary           or        incremental                   schedules)                    of         the     applicable                titles        in     effect        on
                                     December              31,     2017.



                      (vii)          The     rate     increase              in    Section              2(a)(vii)           shall          be based            upon          the      base       rate        (which      shall
                                     include          salary           or        incremental                   schedules)                    of         the     applicable                titles        in     effect        on
                                     December               16,    2018.


          c.          The     general          increase           provided                  in this        Section          2 shall           be applied                to the           base       rates     and    salary
                      grades         fixed     for    the       applicable                  titles.


          d.          Employees              in     the    class       of        3rd        Grade          Detective                 shall         be     subject          to     the     salary          schedule         set
                      forth     in    Section         1 above.


          e.          The     general          increases           provided                  for      in   Section           2 shall           be payable                  a soon          as practicable               after




          2012-2019           DEA                                                                                           7
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 10 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        the      effective              date       of        such      increases.


          Section        3.


         Paychecks                will       be     delivered                  to     commands                       by      3:00             p.m.        on        the      Thursday             preceding                 payday        for
         distribution              after       3:00        p.m.          on        said      Thursday.


          Section        4.


         The      Department                      shall         make               available                  in    convenient                    places              in     each       precinct              or     command              the
         appropriate               payroll              work        sheets             for        the         purpose               of        enabling               each       employee                to    verify          the    salary
         components                    of     the         employee's                   paycheck.                          The           parties            will            review           further          the       feasibility            of
         otherwise              advising            each         employee                   of      all       payroll             components                      along        with         the      employee's              paycheck.


                                                                    ARTICLE                         VII            - UNIFORM                      ALLOWANCE


         In    Fiscal          Years         2012-2019,                      the     City        shall             pay    all      employees                      with       less     than        15 years             of uniformed
         police         service             a uniform               allowance                       of        $1120             per          annum             in     accord           with          the      existing          standard
         procedures.


         Effective              August            22,      2017,             the     City          shall           pay      all     employees                       with      15 or more                   years       of    uniformed
         police         service             a uniform               allowance                      of         $1,500              per         annum            in     accord           with          the      existing          standard
         procedures.


                                                                ARTICLE                     VIII          - LONGEVITY                                ADJUSTMENTS


          Section         1.


         a.             Effective              April            1, 2012,             the     following                    longevity                  adjustments                    shall      be paid:



                        (i)                 Upon          the     completion                       of     five       years              of     service,             employees                shall         receive          a longevity
                                            adjustment                  of     $3,245.



                        (ii)                Upon          the     completion                       of      ten       years          of        service,              employees                shall         receive          a longevity
                                            adjustment                  of     $4,745.



                        (iii)               Upon          the    completion                      of fifteen               years              of service,             employees                shall        receive          a longevity
                                            adjustment                  of     $7,742.



                        (iv)                Upon           the      completion                           of        twenty               years         of        service,              employees                    shall      receive           a

                                            longevity             adjustment                     of       $8,833.


         b.             Effective              October              1, 2013,                the         following                 longevity                adjustments                  shall         be paid:



                        (i)                 Upon          the     completion                       of     five       years              of     service,             employees                shall         receive          a longevity




         2012-2019                DEA                                                                                                         8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 11 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                   adjustment      of    $3,245.



                     (ii)          Upon    the   completion              of    ten    years     of    service,       employees       shall      receive     a longevity
                                   adjustment      $4,745.



                     (iii)         Upon    completion         of     fifteen          years    of     service,       employees       shall      receive     a longevity
                                   adjustment      of    $7,819.



                     (iv)          Upon    completion         of     twenty           years     of    service,       employees       shall      receive     a longevity
                                   adjustment      of    $8,921.


         c.          Effective        December          1, 2014,         the    following           longevity        adjustments       shall     be paid:



                     (i)           Upon    the   completion              of    five   years     of     service,       employees       shall     receive     a longevity
                                   adjustment      of    $3,245.



                     (ii)          Upon    the   completion              of    ten    years     of    service,       employees       shall      receive     a longevity
                                   adjustment      $4,745.



                     (iii)         Upon    completion         of     fifteen          years    of     service,       employees       shall      receive     a longevity
                                   adjustment      of    $7,897.



                     (iv)          Upon    completion         of     twenty           years     of    service,       employees       shall      receive     a longevity
                                   adjustment      of    $9,010.


         d.          Effective        December          1, 2015,         the    following           longevity        adjustments       shall     be paid:



                     (i)           Upon    the   completion              of    five   years     of     service,       employees       shall     receive     a longevity
                                   adjustment      of    $3,245.



                     (ii)          Upon    the   completion              of    ten    years     of    service,       employees       shall      receive     a longevity
                                   adjustment      $4,745.



                     (iii)         Upon    completion         of     fifteen          years    of     service,       employees       shall      receive     a longevity
                                   adjustment      of    $7,976.



                     (iv)          Upon    completion         of     twenty           years     of    service,       employees       shall      receive     a longevity
                                   adjustment      of    $9,100.


         e.          Effective        January     1, 2017,         the    following           longevity           adjustments      shall      be paid:



                     (i)           Upon    the   completion              of    five   years     of     service,       employees       shall     receive     a longevity
                                   adjustment      of    $3,245.



                     (ii)          Upon    the   completion              of    ten    years     of    service,       employees       shall      receive     a longevity




         2012-2019           DEA                                                                      9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 12 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                    adjustment             $4,745.



                     (iii)          Upon       completion                   of     fifteen        years          of        service,          employees             shall         receive     a longevity
                                    adjustment             of    $8,096.



                     (iv)           Upon       completion                   of     twenty         years          of        service,          employees             shall         receive     a longevity
                                    adjustment             of    $9,237.


         f.          Effective         January            1, 2018,           the        following           longevity                 adjustments                shall       be paid:



                     (i)            Upon       the      completion                  of    five      years        of        service,          employees             shall         receive      a longevity
                                    adjustment             of    $3,326.



                     (ii)           Upon       the       completion                 of    ten      years         of        service,          employees             shall         receive     a longevity
                                    adjustment             $4,864.



                     (iii)          Upon       completion                   of     fifteen        years          of        service,          employees             shall         receive     a longevity
                                    adjustment             of    $8,298.



                     (iv)           Upon       completion                   of     twenty         years          of        service,          employees             shall         receive     a longevity
                                    adjustment             of    $9,468.


         g.          Effective         December                 17,    2018,            the     following              longevity              adjustments                shall      be paid:



                     (i)            Upon       the      completion                  of    five      years        of        service,          employees             shall         receive      a longevity
                                    adjustment             of    $3,426.



                     (ii)           Upon       the       completion                 of    ten      years         of        service,          employees             shall         receive     a longevity
                                    adjustment             $4,968.



                     (iii)          Upon       completion                   of     fifteen        years          of        service,          employees             shall         receive      a longevity
                                    adjustment             of    $8,547.



                     (iv)           Upon       completion                   of     twenty         years          of        service,          employees             shall         receive     a longevity
                                    adjustment             of    $9,752.


         h.          The       adjustment             after      the        5th     and         10th    years              shall      not     be        computed             as salary       for    pension

                     purposes         until      after        completing                 20 years           of        service.


                     The       adjustment             after     the         15th        and      20th      years            shall      not        be    computed             as salary       for    pension

                     purposes         until      after        completion                 of     25 years              of    service.


                     In      the   event       this       provision                is    declared           invalid                 under         the     law,      the      parties        shall     reopen

                     negotiations             to resolve              the    issue         of    the    increased                   cost     of    changing            the    effective        date    of    the

                     pensionability              of     the     above             adjustments.              Such             negotiations                will     be     commenced              forthwith.




         2012-2019            DEA                                                                                          10
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 13 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      If no          agreement               is reached,                       an impasse                   may          be declared              and         subsequent                 mediation                    and      the
                      impasse            proceeding,                         if any,             shall       in     all     respects            be      conducted               on       an expedited                      basis.


         i.           The        calculation                 of        night             shift        differential                 payments               shall        be based             upon              the     same           factors,
                      amounts                and      methodology                              as previous                  utilized.


                                                                                                                      20th
         j.           The        adjustments                     for         the     5th,        15th,       and                   years        shall      be increased                   by     any          future          general
                      wage           increases,              as compounded,                                  as of the             effective             date      of     said       increases,                    as reflected              in
                      the       above          schedules.


         k.           ITHP            and         pension               benefit                  calculations                     shall      only         include             the        amount               of      the      longevity
                      payment                that       is pensionable.


                                                                       ARTICLE                        IX     -     BODY-WORN                            CAMERAS


         The    parties         recognize                that          all     Detective                    Specialists                 (excluding               the     Emergency                     Services               Unit)         may
         be required             to wear            body-worn                        cameras                as a term               and      condition             of      employment.                        If     any
         Detectives             other        than        Detective                    Specialists                   (excluding                  the     Emergency                   Services             Unit)          are         required
         to wear       body-worn                    cameras,                  the        impact             of     such          requirement               shall         be     subject          to further
         negotiations.


                                                         ARTICLE                           X     -    PAYMENT                       FOR          HOLIDAY                   WORK

         Each       employee             shall        receive                eleven              (11)       paid          holidays           annually,             payments                for    which               shall         be made
         in accord            with      existing            procedures.


                                                                                                 ARTICLE                     XI      - LEAVES



          Section        1.             Sick        Leave


         a.           (i)               Each            employee                      shall            be        entitled           to     leave         with           pay        for     the         full         period            of     any
                      incapacity                  due       to     illness,                injury           or      mental           or     physical              defect           which          is     service-connected
                      pursuant               to     Section              14-122.1                    of the         Administrative                       Code.



                      (ii)              Each            employee                      shall            be        entitled           to     leave         with           pay        for     the         full         period            of     any
                                        incapacity                     due          to      illness,              injury           or      mental           or     physical                defect,                 whether             or     not
                                        service-connected.


         b.           The            Chief           Surgeon                       shall             consult              with           representatives                      of     the         DEA                 regarding                 the
                      enforcement                    of the            sick          leave            program               in order            to insure          that        undue           restrictions                  will      not        be
                      placed            upon         Detectives.                         Departmental                       orders          in connection                     therewith            shall            be issued               after
                      consultation                   with         the         DEA.




          Section      2.               Death-in-Family-Leave




         2012-2019              DEA                                                                                                        11
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 14 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         In the       event          of a death                in an employee's                             immediate                      family            and     upon             application               to and          approval             of
         the      employee's                commanding                            officer            or supervisory                        head,            an employee                   shall       receive          leave           with      pay
         not       exceeding             four           consecutive                    regular              tours           of    duty.           For        the    purposes                of this            section,          the     phrase,
                                      family,"
          "immediate                                          shall          include             any        of        the        following:                  (a)    a spouse                or     domestic                 partner,           (b)     a

         natural,        foster            or step-parent,                         child,         brother              or sister,             (c)      father-in-law                      or mother-in-law,                           or (d)     any
         relative            residing             in        the         employee's                     household.                       The         commanding                          officer           or     supervisory                   head

         granting             such      leave            shall           verify        the        death          and         relationship                    of the           deceased.               If the         deceased             was        in
         the      military           service             of       the       United           States           at the             time       of      death,          the        employee               requesting                 leave         shall
         produce             the     official            notice             of     death.


          Section        3.                 Military                Leave



         Military            leave         not        exceeding                    a total           of thirty          (30)          days          in any          one         calendar             year       and       not     exceeding
         thirty       (30)          days         in     any         one          continuous                 period               of     such           absence                shall       be      granted            with        pay      to     any
         employee                 requiring              such             leave       to     satisfy          military                 obligations.


          Section        4.                 Special               Excusals


         Excused              time          accorded                   to     other          personnel                  employed                       by     the        City         under          circumstances                      such         as
         excusals             for     the       Dr.         Martin            Luther              King,          Jr.        and       the     Senator               Robert             F. Kennedy                    funerals            and     the
         Moon         Landing               Observation                       Day          shall        be granted                    equally           to employees                       covered             by    this       Agreement.
         All       compensating                       days         off       shall      be        subject             to the          exigencies                   of the            Department.


          Section        5.                 Leave             to Attend               Hearings


         Individual                 employee                  grievants                shall           be    granted                  leave         with           pay         for     such        time         as is necessary                      to

         testify       at arbitration                     hearings.


         Leave         with           pay         shall           be        granted             to     three           (3)        employees                    who            are      named           grievants                 in     a group
         arbitration                proceeding,                    for       such          time         as is necessary                          for        them         to     testify          at their           group         arbitration
         hearings.


         Leave         with           pay         for         such           time          as     is    necessary                     to     testify           at    their            hearings              shall       be       granted             to
         employees                  who,          after           final       adjudication                       of     proceedings                         under         Section              210     paragraph                  2 h of         the
         Civil       Service            Law           are      determined                       not     to have              been           in violation                  of     Section           210.


                                                                                            ARTICLE                     XII        - VACATIONS



          Section            1.


         The       Department                    shall         continue               to provide                  the        following                  authorized                    annual         vacations:



         (a)            Following                     the      first        five      (5)       years         after           appointment                      as a Police                 Officer:             twenty-seven                    (27)
                        work           days.




         2012-2019                  DEA                                                                                                       12
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 15 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         (b)            During             the     first     five     (5)     years      after     appointment             as a Police        Officer:      twenty      (20)   work      days.



         (c)            During             the     calendar            year        in which        the    fifth   anniversary        of       appointment            as a Police      Officer
                        occurs:


                        IF     APPOINTMENT                                                               VACATION               ALLOWANCE
                              DATE           IS:                                                              SHALL          BE:


                        From


                        Jan.      1                        Feb.       14                                 27   work     days
                        Feb.      15                       April        15                               26   work     days
                        April         16                   June        15                                25   work     days
                        June      16                       July       15                                 24   work     days

                        July      16                        Sept.      15                                23   work     days
                        Sept.         16                   Nov.        15                                22   work     days
                     Nov.             16                   Dec.        15                                21   work     days
                        Dec.      16                       Dec.       31                                 20   work     days


          Section        2.


         The     Department                  shall         provide           the    following            authorized        annual    vacations            for   employees          in their
         first   year         in rank            as a Detective                who      are      promoted         to Detective           on   or after      January       1, 2018:



         (a)            Following                 the      first     five     (5)     years      after    appointment           as a Police          Officer:


                        IF     APPOINTMENT                                                               VACATION               ALLOWANCE
                              DATE           IS:                                                              SHALL          BE:


                        From


                        Jan.      1                        Mar.        15                                24   work     days
                        Mar.          16                    Sept.      15                                25   work     days
                        Sept.         16                   Dec.       31                                 26   work     days



         (b)            During             the     first      five     (5)    years      after      appointment            as a Police         Officer:


                        IF     APPOINTMENT                                                               VACATION               ALLOWANCE
                              DATE           IS:                                                              SHALL          BE:


                        From


                        Jan.      1                        Mar.        15                                17 work       days
                        Mar.          16                    Sept.      15                                18 work       days




         2012-2019              DEA                                                                                   13
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 16 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                     Sept.         16                   Dec.       31                                   19 work       days



         (c)         During             the     calendar            year        in which          the    fifth   anniversary        of   appointment            as a Police          Officer
                     occurs:


                     IF     APPOINTMENT                                                                 VACATION               ALLOWANCE
                          DATE            IS:                                                                SHALL         BE:


                     From                                   To


                     Jan.      1                        Feb.       14                                   24   work     days
                     Feb.      15                       Mar.        15                                  23   work     days
                     Mar.          16                   June        15                                  22   work     days
                     June      16                       July       15                                   22   work     days

                     July      16                        Sept.      15                                  21   work     days
                     Sept.         16                   Nov.        15                                  21   work     days
                     Nov.          16                   Dec.        15                                  20   work     days
                     Dec.      16                       Dec.       31                                   19 work       days


          Section     3.


         The    Department                 shall        provide           the    following              authorized        annual    vacations        for     employees          in their
         second      year      in rank             as a Detective                 who      are promoted              to Detective        on     or after      January     1, 2018:



         (a)         Following                the       first     five     (5)    years         after    appointment           as a Police       Officer:       twenty-four           (24)
                     work          days.



         (b)         During             the     first      five     (5)    years        after      appointment            as a Police     Officer:          seventeen         (17)    work
                     days.



         (c)         During             the     calendar            year        in which          the    fifth   anniversary        of   appointment            as a Police          Officer
                     occurs:


                     IF     APPOINTMENT                                                                 VACATION               ALLOWANCE
                          DATE            IS:                                                                SHALL         BE:


                     From                                   To


                     Jan.      1                        Feb.       14                                   24   work     days
                     Feb.      15                       Mar.        15                                  23   work     days
                     Mar.          16                   June        15                                  22   work     days
                     June      16                       July       15                                   21   work     days

                     July      16                        Sept.      15                                  20   work     days
                     Sept.         16                   Nov.        15                                  19 work       days
                     Nov.          16                   Dec.        15                                  18 work       days




         2012-2019           DEA                                                                                     14
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 17 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       Dec.         16                       Dec.        31                                  17 work        days


          Section      4.


         The     Department                     shall        provide            the     following            authorized        annual      vacations          for     employees        in their
         third      year        in rank            as a Detective                  who       are     promoted            to Detective       on     or after         January       1, 2018:



         (a)           Following                     the     first      five     (5)    years        after    appointment             as a Police      Officer:


                       Jan.        1                         Mar.         15                                 27   work      days
                       Mar.            16                     Sept.       15                                 26   work      days
                       Sept.            16                   Dec.        31                                  25   work      days



         (b)           During                the     first      five      (5)    years       after      appointment            as a Police        Officer:


                       Jan.        1                         Mar.         15                                 20   work      days
                       Mar.            16                     Sept.       15                                 19 work        days
                       Sept.            16                   Dec.        31                                  18 work        days



         (c)           During                the     calendar             year        in which         the    fifth     anniversary        of    appointment             as a Police         Officer
                       occurs:


                       IF       APPOINTMENT                                                                  VACATION                 ALLOWANCE
                            DATE               IS:                                                                SHALL         BE:


                       From                                       To


                       Jan.        1                         Feb.        14                                  27   work      days
                       Feb.         15                       Mar.         15                                 26   work      days
                       Mar.            16                    June         15                                 25   work      days
                       June         16                       July        15                                  23   work      days

                       July        16                         Sept.       15                                 22   work      days
                       Sept.            16                   Nov.         15                                 20   work      days
                      Nov.              16                   Dec.         15                                 19 work        days
                       Dec.         16                       Dec.        31                                  18 work        days


          Section          5.


         The     Department                     shall        provide            the     following            authorized        annual      vacations          for     employees

         following              their        third         year        in rank         as a Detective             who      are promoted           to Detective            on   or after

         January           1, 2018:



         (a)           Following                     the     first      five     (5)    years        after    appointment             as a Police      Officer:         twenty-seven             (27)
                      work              days.




         2012-2019               DEA                                                                                      15
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 18 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         (b)             During               the     first     five     (5)          years      after      appointment                      as a Police             Officer:         twenty                (20)    work
                         days.



         (c)             During               the     calendar           year           in which           the      fifth       anniversary                  of    appointment                   as a Police                Officer
                         occurs:


                         IF        APPOINTMENT                                                                     VACATION                        ALLOWANCE
                               DATE             IS:                                                                       SHALL               BE:


                         From                                    To


                         Jan.        1                        Feb.       14                                        27     work         days
                         Feb.         15                      Mar.       15                                        26     work         days
                         Mar.            16                   June       15                                        25     work         days
                         June         16                      July       15                                        24     work         days

                         July        16                       Sept.       15                                       23     work         days
                         Sept.           16                   Nov.        15                                       22     work         days
                         Nov.            16                   Dec.       15                                        21     work         days
                         Dec.         16                      Dec.       31                                        20     work         days


          Section         6.


         Employees                  may         select         individual                vacation           days          at the       time         vacations           are picked,                   provided            that        the
         maximum                   number              of     employees                   allowed           to     take         such         individual             vacation              days         at any           one         time
         shall      be        in    accordance                  with          the       needs         of     the        Unit       and        provided              further          that        no        employee                 may
         choose          more         than          one       of the      following               holidays               as an individual                     vacation             day:         Independence                     Day,
         Labor       Day,            Thanksgiving                      Day,           Christmas             Day          and     New           Year's         Day.           Any      employee                    who       fails      to
         select      such           individual                vacation            days         at the      time          the    employee                  makes        the    regular            vacation               pick        may
         select      such           individual                 vacation                days      at a later              time      subject            to     the    exigencies                  of    the      Department.
          Such      individual                  vacation             days         shall        be treated            as regular               vacation             picks.


          Section         7.                  Accrual           of Vacation


         If the     Department                      calls      upon         an employee                     in writing             to forego               the     employee's               vacation               or any           part
         thereof         that        portion            up     to      a maximum                   of      three         weeks          of    vacation             shall      be     carried               over     until           such
         time       as it can            be liquidated                   in the           following              calendar           year           subject         to the       following                  conditions:



                         (1)                  the     selection           of          such     vacation             days        shall         be     in    the     discretion              of        and     subject           to     the
                                              exigencies               of the          Department;                 and



                         (2)                  the     selection             of        such      days        in     the      following                calendar           year        shall        be        made          after        the
                                              regular         vacation                picks;      and



                         (3)                  the     utilization                of     this     vacation               time       shall        be        restricted          to     the        months             of     January
                                              through          May          and         September                through           November.




         2012-2019                  DEA                                                                                            16
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 19 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         It is the         intention               of     the        Police             Department                      to     allow          an employee                        to request                 permission             to     accrue
         vacation            consistent                  with         this        provision                 and         to grant          such            requests              which           are       reasonable.


                                            ARTICLE                       XIII-          HEALTH                      AND          HOSPITALIZATION                                             BENEFITS


          Section          1.


         The      City         shall        continue             to provide                    a fully            paid        choice          of health                   and        hospitalization                     insurance          plans
         for      each       employee,                   not         to    exceed                100%           of      the      full     cost           of      HIP-HMO                      on     a category               basis.       There
         will      be     an      annual            reopening                      period              during            the      term           of       this       Agreement                      for     active         employees                to
         exercise            their        choice           among                  medical              plans.


          Section         2.


         Retirees            shall        continue               to have                the      option            of    changing                  their           previous             choice            of Health             Plans.          This
         option          shall        be:



                         (a)      a one          time       choice;



                         (b)      exercised                only           after         one         year      of retirement;                        and



                         (c)      can       be exercised                      at any             time        without             regard             to      contract             periods.


         The       effective              date       of     change                 to     a new             plan         shall      be     the           first       day        of     the     month           three         months             after
         the      month           in      which            the        application                     has       been           received                by        the      New           York           City         Health         Insurance
         Program.


         Effective              with        the     reopener                  period             for        Health            Insurance                  subsequent                    to     January             1, 1980         and      every
         two       years          thereafter,               retirees                shall           have          the        option           of       changing                 their         previous               choice        of      health
         plans.          This        option             shall        be exercised                       in accordance                     with            procedures                   established                  by    the    Employer.
         The      Union           will       assume               the        responsibility                        of    informing                    retirees            of this           option.


         There          shall        be     a sub-committee                              with          representatives                        of both               the      City        and        the     Uniformed                  Superior
         Officers            Coalition                  ("USOC")                    to     meet             and         discuss          issues               of     health            coverage               for     employees                 who
         retire      prior        to the           age      of       55      and         have          health           benefits           coverage                    from           another             employer.             The       parties
         shall       share           in    the      savings                generated.                   The          parties            may         agree            to      expand            their         discussion              of    issues

         regarding               retiree          health             subject             to mutual                 agreement.


          Section         3.


         a.              Effective                July          1,        1983          and       thereafter,                 the       City's            cost         for      each         employee                and        each      retiree
                         under            age       65      coverage                     shall         be     equalized                 at the             Community-rated                                basic          HIP/HMO                plan
                         payment                  rate      as        approved                   by     the          State        Department                         of      Insurance                on      a category               basis        of
                         individual                 or     family,                e.g.        the      Blue          Cross/GHI-CBP                                 payment              for        family           coverage            shall      be




         2012-2019                 DEA                                                                                                        17
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 20 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      equal         to the          HIP/HMO                       payment              for     family             coverage.


         b.           If    a replacement                       plan         is offered              to employees                      and         retirees              under              age        65 which                  exceeds                the
                      cost         of      the      HIP/HMO                       equalization                     provided                in      Section                3a,        the         City             shall         not      bear           the
                      additional                 costs.


         c.           The       City            (and         other          related          Employers)                     shall          continue                 to      contribute                     on       a City            employee
                      benefits              program-wide                          basis       the       additional                  amount               of        $30       million                  to     maintain                 the     health
                      insurance                   stabilization                    reserve           fund           which             shall             be     used             to        continue                  equalization                     and
                      protect            the      integrity             of health                 insurance            benefits.


                      The          health           insurance                    stabilization                 reserve                fund          shall           be       used:               to        provide               a    sufficient

                      reserve;              to     maintain                 to     the      extent           possible               the      current                level            of     health                insurance              benefits
                      provided                  under          the      Blue             Cross/GHI-CBP                            plan;          and,         if     sufficient                   funds              are        available,               to
                      fund         new          benefits.


                      The          health           insurance                    stabilization                reserve               fund           shall           be       credited                  with           the         divisions               or
                      reduced              by      the       losses          attributable                to the         Blue           Cross/GHI-CBP                                  plan.


         d.           Pursuant                  to paragraph                     7 of the          MLC             Health           Benefits                 Agreement,                         notwithstanding                             the

                      above,             in each             of the         fiscal         years        2001          and         2002,           the        City         shall           not     make              the         annual            $35
                      million              contributions                     to the         health           insurance                stabilization                      fund.


         e.           In     the         event          that         there         is     a Citywide                  or     program-wide                            health                insurance                     package              which
                      exceeds              the      cost       of the            equalization                 and      stabilization                     fund            described                    above,              the     parties           may
                      negotiate                 reconfiguration                         of this      package                which            in no           event          will          provide                 for     costs        in excess
                      of     the        total      costs        of     this        Agreement                  as set          forth         herein.                 However,                     it is understood                           that        the
                      DEA           will         not        be treated               any      better          or any          worse              than         any         other            Union             participating                        in the
                      Citywide                  or Program-wide                            Health        Program                  with          regard             to increased                       health            insurance                 costs.


          Section      4.


         Where       an employee                       is suspended                      without         pay         prior          to disciplinary                       trial           for    disciplinary                     reasons               for
         more       than      30         days,         the      employee                    shall       receive              full      health                and         hospitalization                            benefit            coverage

         during       the       period                 of      the      suspension                     following                    the         first         30         days.                  Where                an         employee                   is

         subsequently               restored                to full         pay         status,      as of the             date       of suspension,                         the          employee                      shall     be restored
         to full    health          and          hospitalization                        coverage             for     the      first        30      days            of the            suspension.


          Section      5.     Health              Care         Flexible                 Spending             Account.


         a.           A      flexible             health             care        spending              account               shall         be       established                       after           July          1993          pursuant               to
                      Section              125         of    the       IRS         Code.            Those            employees                     eligible               for        New              York           City         health           plan

                      coverage                  as defined              on page              32,     section            4(B)          of the            1992         New              York            City          Health            Summary
                      Program                   Description                      shall        be       eligible              to       participate                    in      the            account.                            Participating
                      employees                    shall        contribute                  at least           $260          per          year          up     to        a maximum                           of     $5,000             per         year.




         2012-2019             DEA                                                                                                    18
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 21 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                     Said        contribution                     minimum                     and        maximum                        levels           may             be      modified                by        the        MLC         Health

                     Advisory                Committee                     based             on        experience                    of      the         plan.             Any              unfunded                balance             may             be
                     deducted               from          final      salary             payments                    due        an employee.


         b.          Expenses               of      the     account               shall          include             but          not     be        limited               to                                                                           co-
                                                                                                                                                                                 deductibles,                      co-insurance,
                     payments,                   excess              expenses                   beyond                plan              limits,            physical                        exams          and            health           related
                     transportation                       costs           for     vision,               dental,            medical                  and             prescription                   drug            plans             where             the
                     employee                and          dependents                   are      covered.                  In      no      case          will         any         of the           above            expenses              include
                     those          non-deductible                        expenses                defined             as non-deductible                                    in IRS             Publication                     502.


         c.          An administrative                            fee      of     $1.00           per        week          for      the       first       year            shall        be charged                   for       participation
                     in    the       program.                   An        employee's                    participation                        in    the         account                 is    irrevocable                  during             a plan
                     year.           At     the        close         of     the        plan       year          any        excess             balance                 in       an employee's                        account             will           not
                     be refunded.


                                                          ARTICLE                  XIV            - HEALTH                        AND              WELFARE                            FUND


          Section     1.


         a.          Effective              April          1, 2008,             the       City          shall        continue                 to contribute                          the     pro-rata              annual            amount             of
                     $1,458           for        each      employee                    for     remittance                  to the            Health                 and        Welfare             Fund            of the        Detective's
                     Endowment                      Association                   of      the         City      of New                  York            ("Welfare                     Fund")         pursuant                  to the          terms
                     of      a supplemental                       agreement                     to      be      reached                 by        the     parties                subject           to     the        approval                of        the
                     Corporation                    Counsel.


         b.          Effective              February                 1, 2015,                there           shall        be       a $50            Welfare                    Fund           reduction               for       actives             and
                     retirees.


                                                                                                                                                                                                                                employees'
         c.          Pursuant               to      its    commitment,                          the          DEA           will          continue                   to     provide                benefits               to
                     domestic               partners.


         d.          To       the     extent              permitted                by        law,        part         of       the        amounts                    so        contributed                may             be         applied            to
                     maintain               an       appropriate                       legal          services              plan,             pursuant                    to     the         terms            of     a      supplemental
                     agreement                   between             the        parties           as approved                      by        the        Corporation                         Counsel.


         e.          Effective              June          22,     2001            employees                     who            have          been          separated                       from      service              subsequent                    to
                     December                    31,       1970,            and         who            were           covered                 by         the         Health                 and      Welfare                  Fund           of        the
                     Detective                   Endowment                        Association                        at        the           time              of         such              separation                pursuant                    to         a

                     supplementary                        agreement                    between                the     City           and          the     DEA                 shall         continue               to be        so covered,
                     subject          to the           provisions                 of     Section              1 a, b, c, d, and                         e hereof,                on the           same         contributory                       basis
                     as incumbent                      employees.                  Contributions                          shall         be made                only            for     such       time         as said          individuals
                     remain           primary               beneficiaries                        of     the         New           York             City             Health             Insurance                   Program              and            are
                     entitled          to benefits                paid          for      by       the        City     through                     such         Program.


         f.          Civil       Legal            Representation                         Fund




         2012-2019            DEA                                                                                                       19
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 22 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                         Effective              April              1, 2008,             the        City      shall        continue              to contribute                    $25      per     annum            for    each            active
                         Employee                to the                 Welfare             Fund           to establish              a civil           legal         representation                    fund        pursuant               to the
                         terms           of     a     supplemental                            agreement                   between                the         City          and       Union            as     approved                 by         the
                         Corporation                     Counsel.                     While           these           funds        shall         be     administered                     by     the      applicable                 Welfare

                         Fund,           they       are            to     be     maintained                     in     a separate               account              and       shall        not     be      commingled                         with
                         the     other         monies                   received              by     the     Welfare              Fund.            Only          the       $25      provided               above         may         be used
                         for     civil        legal           representation.                             No         additional            monies              from          the      Welfare              Fund         may          be        used
                         for    civil         legal           representation.


                         Effective              May                1, 2011,             the        City        shall       increase              its    contribution                   to     $75      per      annum               for        each
                         active          Employee                       to the        Welfare               Fund         to establish                  a civil         legal        representation                     fund         pursuant
                         to the          terms           of        a supplemental                         agreement                between               the        City       and       Union           as approved                      by     the
                         Corporation                     Counsel.                     While           these           funds        shall         be     administered                     by     the      applicable                 Welfare

                         Fund,           they       are            to     be     maintained                     in     a separate               account              and       shall        not     be      commingled                         with
                         the     other         monies                   received              by     the     Welfare              Fund.            Only          the       $75      provided               above         may         be used
                         for     civil        legal           representation.                             No         additional            monies              from          the      Welfare              Fund         may          be        used
                         for    civil         legal           representation.


         g.              Such       payments                       shall         be made              pro-rata               by    the     City         every          twenty-eight                   (28)        days.


         h.              Administrative                            Benefits             Fund


                         The      Union             shall               create        an administrative                           benefits             trust        fund,        to be called                the       DEA
                         Administrative                            Trust            Fund.          The      purpose               of the         DEA           Administrative                       Trust       Fund           shall           be
                         to receive              contributions                          from          the       Employer                 and      to     distribute                and      allocate          such        funds            to
                         the     Retiree            Welfare                     Funds          and        the        Active        Welfare               Fund          as the          trustees            of the        DEA
                         Administrative                            Trust            Fund       deem             appropriate.


                         As     soon          as practicable                          after        the      DEA          Administrative                        Trust           Fund         is established,                   all
                         contributions                    made                 by     the     Employer                   pursuant            to the            DEA           Unit        Agreement                 Article            XIII,
                         Section              1 a.-d.          shall            be made              to the           DEA         Administrative                        Trust          Fund.


          Section         2.


         Where           an employee                     is suspended                       without              pay      for      disciplinary                  reasons            and       is subsequently                       restored
         to     full     pay      status            as        of        the      date         of     the        suspension,                the         employee                  shall        receive           full      Health                and
         Welfare           Fund          coverage                       for     the    period             of the         suspension.


          Section         3.
         This          Agreement                incorporates                          the      terms            of     the        May       5,     2014             Letter          Agreement                 regarding                   health

         savings          and      welfare                fund                contributions                  between               the     City         of     New           York           and     the       Municipal                   Labor

         Committee,                as appended                           to this        agreement.




         2012-2019                DEA                                                                                                      20
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 23 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                  ARTICLE                         XV         - ANNUITY                             FUND


          Section          1.
         a.               Effective              April            1, 2008,            the     City           shall         continue              to contribute                       for     each           employee,                    on a twenty
                          eight         (28)          day         cycle       basis,             a pro-rata                  daily         contribution                        for         each            working                 day       for     which
                          such          employee                  is paid        by     the           City        which           amount                 shall           not     exceed                $1119.69                    per       annum           for
                          each          First         Grade           Detective,                      $1041.39                per         annum                for        each         Second                   Grade              Detective                and
                          $978.75               for         each       Third           Grade               Detective                 in      full        pay            status        in        the        prescribed                    twelve            (12)
                          month            period.                 Contributions                        hereunder                    shall          be       remitted                by      the           City         each         twenty               eight

                          (28)        days           to    a mutually                 agreed               upon          annuity             fund            pursuant                to the            terms            of        a supplemental
                          agreement                   to be reached                    by        the       parties           subject             to the             approval                of the              Corporation                   Counsel.


                          Effective                  February              15,        2006,            the        City        shall          contribute                    at the           rate           of      $522            per       annum              on
                          behalf           of        new          appointees                     to     Third              Grade           Detective                     until         such            Employees                         reach        basic
                          maximum                     salary.


         b.               Effective                  February              1, 2015,               there           shall       be      a $261                 per        year       reduction                     in the            annuity           for        all
                          members                    of     the     DEA,          so the               City          shall        contribute                    for       each            employee,                     on        a twenty                eight

                          (28)        day        cycle            basis,        a pro-rata                    daily          contribution                       for       each            working                  day        for        which            such
                          employee                   is paid          by    the        City            which            amount               shall           not        exceed             $858.69                 per        annum            for        each
                          First         Grade              Detective,             $780.39                   per       annum               for       each           Second             Grade                 Detective,                   $717.75             for
                          each          Third             Grade        Detective                  in       full      pay       status            in      the       prescribed                   twelve               (12)          month           period,
                          and         $261           per        annum           for     new            appointees                    to      Third             Grade             Detective                   until           such         Employees
                          reach          basic            maximum                salary.                Contributions                           hereunder                  shall           be     remitted                   by     the      City         each

                          twenty            eight           (28)       days       to        a mutually                     agreed            upon             annuity             fund           pursuant                    to the          terms         of      a
                          supplemental                          agreement                   to        be      reached                by         the          parties             subject               to         the        approval                of      the
                          Corporation                      Counsel


          Section          2.


         Where            an employee                       is suspended                    without               pay       for      disciplinary                       reasons             and        is subsequently                         restored
         to full      pay         status         as of the             effective                 date        of the          suspension,                      the        employee                 shall           receive             full     Annuity
         Fund        coverage                for          the     period         of the           suspension.


                                                                                             ARTICLE                       XVI         - GENERAL



          Section          1.               Safety              Helmets


         The       City         agrees          to furnish                a safety           helmet               and        equipment                       related           thereto             for          each         employee.                    Such
         headgear               shall      conform                 to Police            Department                         specifications                          in effect           at the              time         of this          Agreement.


          Section          2.               Parking                Facilities


         It   is    the      intent             of        the     Department                      to       make            available                  without               liability                 to     the        City,            City-owned

         property               and      on-street                 locations                adjacent                 to,     near          or         part         of     police            stations                 or      other           command




         2012-2019                 DEA                                                                                                       21
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 24 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         locations,                  as        parking                   facilities                for         the         personal                   cars          of         employees.                             A       single             designated
         representative                         of    the             Department                       and      a single              designated                     representative                             of     the      DEA             will         survey
         locations                 in      the        vicinity                  of       station             houses              to    determine                         what          space              is      available                which               could

         reasonably                     be used                 for     police             parking              and,        where            space             exists,             the       Department                        and        the        DEA          will

         jointly         request                of the            appropriate                     City         agency             designation                       of     such           locations.                   This         expressed                  intent
         of     the      Department                         does            not          imply           any         obligation                  or        commitment                         on         the      part         of    the        City         or    the
         Department                       to     make                 available                any       such             location               or     parking                  facilities.                    Where               such        property                 is
         provided                  and         so designated                         for       this      purpose,                the     City              shall         not      be       obligated                   to    improve                  the      same,
         nor       to    maintain                    it for           parking.                 The           City         need        not        continue                 to      provide                 such          property                for      parking
         when           the        City,         in    its        discretion,                    decides             to make                a different                   use       of       it.     All         inquiries               or     complaints
         from           employees                     concerning                         the       subject                matter            or        application                   of       this          Section              shall           be      referred

         directly           to the             DEA              for     investigation                    and         review.             The           DEA           shall          screen               and         thereafter               shall         present

         only         those             inquiries                 or     complaints                     which              it believes                  are justified                      to       the        Commanding                            Officer            of
         the       Office           of      Labor                Relations                  of     the        Police          Department,                           or     the      Commanding                               Officer's                designee,
         for       discussion                  and         possible                  adjustment.


         This         Section              shall           not         be     subject             to the            grievance               procedure.


          Section             3.                Maintenance                           of     Facilities
         All       commands                     and        other            Departmental                        places            of assignment                           shall        have          adequate                  heating,                hot     water
         and        sanitary               facilities.                   The         Union              shall         give        notice              to    the          Department                       of      any        failure            to     maintain
         these          conditions.                        If     not         corrected                 by      the        Department                        within              a reasonable                          time,         the        Union             may
         commence                       a grievance                      at Step            3 of the                grievance               procedure                     concerning                       that        failure.


          Section             4.                Private                Hospital                Accommodations                                for        Line-of-Duty                            Injuries


         It is the          intent             of the           City        to use          its best            efforts           to secure                 private              room              accommodations                             in a hospital
         for       employees                     injured                 in        the      line-of-duty.                         This           section                 shall         not          be      subject             to       the         grievance
         procedure.


          Section             5.                Information                          Exchange


         a.               The            Department                         will         provide              the         Union          with           a copy              of      all      Orders,                 Department                      Bulletins,
                                            Door"
                          "Open                                        issues,             and         press          releases.                   The          details              of       delivery                  shall         be       worked               out
                          between                    the        parties.


                          The            Department                           will         provide              to    the         Union               on      a semi-annual                               basis          a computer                     printout

                          containing                       names               and         addresses                 of     employees                      listed         alphabetically.


         b.               The            Union             will          provide                 the     Department                      with           a copy              of      Union                publications,                     bulletins              and
                          press            releases.


          Section             6.                Meal             Areas


         A     representative                         of         the        Department                       and          a representative                          of      the        DEA               will         meet          to     determine                  an




         2012-2019                      DEA                                                                                                           22
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 25 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         adequate               meal         area       for         employees                        within              each         command                    and       other          Departmental                         places        of
         assignment.               This          does         not      contemplate                         rebuilding                 or extensive                  remodeling.


          Section         7.             Personal               Folder


         a.             The       Personnel                Bureau                will      provide                 the    Union              with         a list     of    categories                 of    items        included               in
                        the      Personal              Folder              with         an      indication                 of        those          confidential                items          which           an       employee                is
                        not      permitted              to review.


         b.             Employees                    may        view          their        folders             on normal                business                 days      between              the        hours        of 9:00          a.m.
                        and       5:00         p.m.        by       appearing                   in     person             at the         Employee                   Management                        Division,               Personnel

                        Bureau,               10th         Floor,            Police             Headquarters.                           To          avoid          delay,           employees                  should            call      the
                        Employee                 Management                         Division                  at least          one      day         in    advance.


          Section         8.             Fixed          Post         Duty


         A      commanding                   officer         may           limit        fixed         post         duty        for     a single            employee                 to a single              four-hour            period.


          Section         9.             Lump           Sum           Payments


         Where          an employee                    has      an entitlement                         to accrued                 annual             leave         and/or           compensatory                       time,      and      the
         City's        fiscal      condition                 requires              employees                     who        are       terminated,                   laid      off     or who               choose         to retire             in
         lieu     of    layoff         to be         removed                 from          the        payroll             on    or before                 a specific            date,          or where                an employee
         reaches           the         mandatory                    retirement                   age,            the       employer                   shall          provide              the         monetary                 value         of
         accumulated                and        unused            annual             leave            and/or            compensatory                        time        allowances                  standing             to this        credit
         in a lump              sum.         Such       payments                    shall         be in accordance                            with         the     provisions                 of     Executive                 Order       30,
         dated         June      24,     1975.


         Where          an employee                    has      an entitlement                         to terminal                   leave      and         the     City's          fiscal         situation           requires           that
         employees               who          are      terminated,                      laid         off      or     retired           be      removed                 from         the       payroll             on     or     before           a
         specific         date,         or     where            an     employee                       reaches             the        mandatory                    retirement                 age,      the        employer              shall
         provide          a monetary                   lump           sum          payment                  for        terminal              leave          in     accordance                  with         the     provisions               of
         Executive              Order          31,     dated          June          24,         1975.


         A.


         The      resolution             of     the     Board               of     Estimate                 of     the     City         of New               York          dated        June          27,      1957,           states      the
         following:


                        Members                 of     the      Force              shall         be        granted              terminal               leave           with     pay           upon          retirement              not         to
                        exceed           one         month           for         every          ten        years          of    service,              pro-rated               for      a fractional                    part      thereof
                        provided,               however,               that         no         terminal              leave           shall      be granted                    to an       employee                 against          whom
                        departmental                    disciplinary                     charges                 are      pending.


         Effective             February              1, 2015,              such         employees                      as described                   in the        Resolution                  above          and       are      entitled




         2012-2019               DEA                                                                                                    23
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 26 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         to payment                   and        who          are members                          of the           DEA             shall     now             be entitled             to voluntarily                            choose          the     option
         of     a one-time                  lump              sum          payment                    as their                terminal                 leave      benefit             in     lieu         of     their            current            terminal
         leave        benefit               prior             to     retirement.                         Such             payments                     shall       be      made              as      soon             as         practicable                 after
         retirement.                  In      the       event              that        a change                     in     legislation                   is needed               to        effectuate                     this         agreement,                 the
         parties          agree            to jointly               support                  the      necessary                     legislation                to implement                        these         terms.


          Section           10.               Interest              Payments


         Interest           on        wage              increases                    shall           accrue              at    the         rate         of     three       percent                 (3%)          per             annum           from            one

         hundred-twenty                           (120)             days             after         execution                   of     this        Agreement                 or        one          hundred-twenty                              (120)         days
         after      the      effective                  date         of        the      increase,               whichever                     is later,               to the       date        of     actual                payment.                  Interest
         on      longevity                 and         step-up             increments,                        differentials                   and            holiday        pay            shall      accrue                at the        rate        of three
         percent            (3%)              per        annum                  from               one        hundred-twenty                                  (120)       days             following                      its      earning             or        one

         hundred-twenty                           (120)            days           after        the       execution                    of this            Agreement,                   whichever                      is later,           to the         date        of
         actual       payment.                      Interest               on        overtime                 pay          shall          accrue             at the      rate      of three               percent                 (3%)         per     annum
         from        one          hundred-twenty                                 (120)             days          following                    its        earning           or      one         hundred-twenty                                  (120)         days

         following                the       employee's                         submission                      of        an     overtime                 report,          whichever                   is later.                   Interest            accrued
         pursuant               to     this         paragraph                     shall            be     payable                   only          if    the      amount            of        interest                due          to     an     individual
         employee                 exceeds                five        dollars                ($5.00).


          Section           11.               Public               Transportation


         The       City         and        the      DEA             will        use          their       best            efforts          to effect             free      transportation                        on buses                  and     subways
         for     police           officers              who          are        designated                     as Detectives.


          Section           12.               Safeguarding                            of      Records


         Employees                    shall            take        all      reasonable                        means             to        safeguard               court         and          departmental                          records             in    their
         care       after         a normal                tour            of     duty          is completed                          in     court.             The       loss      or       damage                   of     such         records            shall
         not     be grounds                      for     disciplinary                        action            unless              due       to the            employee's                  negligence.


          Section           13.               Polygraphs


         The       current            practice                concerning                      the       use     of polygraphs                            in internal             investigations                           shall         be maintained

         during           the        current            collective                    bargaining                     agreement.


          Section           14.               Performance                            Compensation


         The        City          acknowledges                             that            each          of     the           uniformed                      forces       performs                   an        important                   service               that
         reflects           the       diverse             missions                     of      the       City's               uniformed                      agencies.             In       order          to        reward              service            of     an

         outstanding,                      exceptional                         nature,               each           of      the       uniformed                    agencies                 will          establish                    a performance
         compensation                         program                 to        recognize                     and         reward             such            service,           tailored             to        the        unique              missions             of

         the     individual                 uniformed                      agency.


         The       parties            agree            that        additional                  compensation                            may             be paid         to employees                       performing                      outstanding,




         2012-2019                   DEA                                                                                                               24
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 27 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         exemplary,                   difficult              and/or             unique               assignments.                       The           City          will           notify             and        discuss             with           each
         affected            union            of       its         intent         to       pay         such          additional                    compensation                            and            the     individuals                   to     be
         compensated.


         The      criteria            for     the      granting                of performance-based                                    compensation                           shall         be based                  upon         outstanding
         performance                   in the          work           assigned,                and/or           performance                        of unique                  and        difficult              work.


         The      performance-based                                  compensation                           payments                provided                 for        in     this         section              shall         be      one-time,

         non-recurring                      cash       payments                  subject             to applicable                  pension                law.          An employee                            can     receive             no more
         than     one        payment                annually.


         This       provision                  shall           not          affect         any            existing               productivity                      programs                     covered                in      any          existing
         collective             bargaining                    agreements.                      Nor           shall        this     provision                 be         construed                    to    waive            any       obligation
         of the       City        to negotiate                     over         future         productivity                      programs                 as required                     by        applicable               law.


                                                                                ARTICLE                      XVII          - UNION                   ACTIVITY


          Section          1.


         Time         spent            by      union               officials             and         representatives                          in      the        conduct                  of        labor         relations                 shall      be
         governed               by      the        provisions                   of     Mayor's                Executive                 Order              No.          75,        as amended,                        dated          March            22,
          1973,       or        any         other         applicable                   Executive                 Order             or        local          law,         or        as     otherwise                   provided                in     this
         Agreement.                    No employee                        shall        otherwise                engage             in Union                 activities               during               the    time         the     employee
         is assigned              to the            employee's                   regular             duties.


          Section          2.


         Union           Trustees                and         delegates                 shall         be      recognized                   as representatives                                   of     the       Union              within           their
         respective              territories              and         commands.                      For       the    purpose                of attending                     the        regularly               scheduled                 monthly
         delegate           meetings,                  but      not       more          than         12 per          year,         there           will      be a 24-hour                           excusal           either         from           0001
         to    2400        hours            on      the       day         of     the       meeting              for        daytime                 meetings,                  or     from            0800          on       the      day       of     the

         meeting           to 0800               the      following                  day       for     evening              meetings.                     If the        delegate                or officer               is either            sick      or
         out-of-town                   on     leave           or     assignment,                     or      is required                to     appear              in    court,            an alternate                     will      be      able      to
         obtain       this        same            excusal.              The          Union           will       provide             the       City          with         a list          of those               attending             each          such

         meeting,            which            shall          be the            basis       for       their      payment.


          Section          3.
         The      parties             shall         explore             a further                clarification                    of     departmental                         rules            and         procedures                  to     enable
         DEA          delegates                and           officers            to      represent               properly                 the        interests                of        Detectives.                     An          appropriate
         departmental                   order          in this          regard             shall          be issued.


                                                                        ARTICLE                       XVIII           -   NO DISCRIMINATION


         In     accord          with         applicable                 law,          there          shall      be no             discrimination                        by         the      City          against            any      employee
         because           of     Union             activity.




         2012-2019                DEA                                                                                                     25
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 28 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                   ARTICLE                   XIX          - NIGHT                      SHIFT              DIFFERENTIAL


         a.              There           shall          be         a 10%           night          shift         differential                       effective                January                  1,      1971           applicable               to      all
                         employees                   assigned                to rotating                tours           of        duty          for      all     work              actually                performed                 between               the
                         hours           of 4:00             p.m.       and        8:00       a.m.             There             shall          be a 10%                   night          differential                     effective             January
                         1, 1971            applicable                 to all       other           employees                     for        all work              actually              performed                    between               the      hours
                         of 4:00            p.m.          and        8:00       a.m.,        provided                  that        more             than         one         hour         is actually                  worked               after        4:00
                         p.m.         and     before                8:00      a.m.


         b.              Where             overtime                  compensation                       is to          be        calculated                    for         tours         in     the         regular              duty       chart,         the
                         overtime              calculation                    shall          be      based         on            the     rate         paid           for     the         tour         to     which            the        overtime             is

                         attached;             for        tours        not         in the         regular          duty                chart,         the        overtime                 calculation                      shall        be based             on
                         that      rate      paid            for     half     or more                of the        hours                of      the      tour         to which                  the        overtime                is attached.


                                                          ARTICLE                    XX           - OVERTIME                              TRAVEL                       GUARANTEE


          Section         1.


         Employees                 shall         not         be      entitled           to    Overtime                      Travel              Guarantee                     compensation                            unless             assigned            to

         duty       in    uniform.                  If,      however,                an       employee                      is    assigned                  to       duty          in     uniform,                   the      employee                   shall
         receive         such         compensation                          in accord                with        the        provisions                    of this            Article.


          Section         2.


         Overtime               travel        guarantee                    compensation                        shall         continue                    to be paid                 as follows:


         a.              In     the       event           that         an     employee                    is     assigned                     to      a post               outside              the         employee's                    permanent
                         command                   and        the      employee                   is required                    to report               at such             post         at the             start     of the            employee's
                         regular            tour        of     duty,         the     employee                   shall            accrue             an allowance                         for        travel        to the           post         to which
                         the      employee                    is assigned                  at the         rate         of        time         and         one-half                 for        45      minutes               of     travel         time           if
                         the      assigned                post         is within              the      same             patrol               borough                 as that             of     the         employee's                    permanent
                         command                   or        at the         rate      of      time          and        one-half                    for         1-1/4         hours             if     the      assigned                 post        is in         a
                         different            patrol               borough            from           that       of the            employee's                      permanent                         command.


         b.              In     the       event           that         an     employee                    is     assigned                     to      a post               outside              the         employee's                   permanent
                         command                   and         the     employee                   cannot           return                to        the    employee's                      permanent                        command                  within

                         the      employee's                       regular          tour       of     duty,            the        employee                     shall         accrue                 an     allowance                 for        travel        to
                         the      employee's                       permanent                 command                    at the               same           rate       as stated                    in     Subsection                    2(a)       of    this
                         Article           XX.


          Section         3.


         The      overtime               accrued               pursuant              to this          Article               XX          for        any         one         day      shall           be taken               by      the     employee
         at the      employee's                    sole        option           either         all     in cash               or all           in compensatory                                 time         off.




         2012-2019                DEA                                                                                                         26
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 29 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section     4.



         (1)         All        claims          for       payment                 of compensatory                            time          off      which         is earned               as pursuant               to this       Article
                     on January                  1, 1978               or thereafter                    must          be submitted                      to the          appropriate                payroll           personnel                   by
                     the        applicant               within              180         days         from        the         date          payment            is earned                for        payment            in        cash.            All
                     applications                     submitted                   after         180      days          up        to 365          days        from         the      date        payment              is earned              will
                     be granted                 the         appropriate                      compensatory                        time         off    only         for     claims           under          this     Article.



         (2)         If        a request              for     payment                    is timely             submitted                    and       rejected             by       the      Police           Department,                       the
                     grievant                shall        have         120         days          from         the          date       of    receipt          of     a written              rejection              notice         to      file         a
                     grievance                 pursuant                to this            Article.



         (3)         The         above          clarification                      shall         apply          only          to      claims          under             this     Article           earned           on     January                1,
                     1978          or thereafter.

         (4)         This         clarification                  applies                 to     a grievance                  brought                under         this         collective            bargaining                  contract
                     only.             It has        no      applicability                      to any         other             legal          remedy         which             an individual                    may          have.


                                   ARTICLE                     XXI              - GRIEVANCE                            AND               ARBITRATION                              PROCEDURE


          Section         1.            Definitions


                                                                                                                                           "grievance"
         a.          For         the    purposes               of this             Agreement,                        the     term                                        shall        mean:



                     (1)                a claimed                violation,                     misinterpretation                           or      inequitable                  application               of     the      provisions
                                        of this             Agreement;



                     (2)                a claimed                violation,                   misinterpretation                            or misapplication                          of the         rules,        regulations                    or
                                        procedures                         of          the       Police               Department                        affecting                  terms             and          conditions                      of

                                        employment,                          provided                that,       except               as otherwise                  provided                 in    this     Section              1(a),          the
                                              "grievance"
                                        term                                            shall      not       include               disciplinary               matters;



                     (3)                a claimed                     improper                   holding              of         an      open-competitive                             rather         than         a promotional

                                        examination;



                     (4)                a claimed                 assignment                       of    the          grievant              to      duties         substantially                    different             from         those
                                        stated          in the             grievant's             job        title         specification.


                                                                                                                                                                                          Officer"
         b.          For         the         purposes                 of        this         Agreement                     the        term,          "Commanding                                                 shall         mean             the
                     immediate                  Commanding                              Officer          of the             aggrieved                employee.


                                                                                                                                                                         Officer"
         c.          For         the    purposes                 of        this        Agreement                 the        term           "Reviewing                                        shall        mean           the     superior
                     officer            in    charge           of the             next          higher         command                      or level          above             a Commanding                        Officer.


                                                                                                                                           "Board"
         d.          For         the    purposes                 of        this        Agreement                 the        term                             shall             mean        the     Personnel               Grievance




         2012-2019              DEA                                                                                                        27
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 30 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          Board         to be composed                           of three           (3)      members,                  as follows:                   a Deputy                Commissioner                        or other
                          designee            of      the        Police          Commissioner,                          who          shall         be      Chairman                of     the        Board,           the     Chief           of
                          Department                  or     the         Chief        of    Department's                          designee,               and       the      President                of     the     Union           or    the
                          President's               designee.


                                                                                                                                       "grievant"
         e.               For     the      purposes                of     this     Agreement                      the     term                                      shall        mean          an employee                    or     group
                          of    employees                  asserting             a grievance                   or the             Union           or both,           as the        context             requires.


          Section          2.


         The     availability                of the         grievance                or arbitration                     procedure                 shall       not     justify           a failure            to follow             orders.


          Section          3.


         a.               Every           grievant               shall        have         the      right         to     present             a grievance                    in     accord             with         the      procedure
                          provided            herein             free      from         coercion,                 interference,                    restraint           or reprisal.


         b.               The      informal             resolution                 of      differences                  of        grievances               is urged              and      encouraged                     at all      levels
                          of    supervision.


         c.               Commanding                         Officers                and          Reviewing                       Officers                shall        promptly                  consider                 grievances
                          presented               to them              and,      within           the       scope            of     their         authority            take        such         necessary                action           as is
                          required            herein.


         d.               Commanding                        Officers,                Reviewing                    Officers                  and        members                of       the       Personnel                  Grievance
                          Board           shall       consider                 objectively                  the        merits          of     grievances                    with        due       consideration                     to     the
                          harmonious                  interrelationship                          that     is sought                to be achieved                      among             all     members                 of the       force
                          and     for      the      good          of     the     Police           Department.


         e.               Any       employee                 may           present            the       employee's                   own           grievance                through             the        first     four        steps        of
                          the    grievance                 procedure                 either         individually                    (with          the     aid       of the        employee's                      own      counsel              if
                          the     employee                  so     chooses),               or     through               the        Union,            provided               however               that         the       Union           shall
                          have      the       right        to have             a representative                         present             at each          step         of the        grievance                  procedure.


          Section         4.


         Under       the        grievance               procedure                 herein,            a grievance                    must          be      initiated           within            90     days          following             the
         date     on which              the       grievance                arose        or the          date       on which                 the     grievant              should         reasonably                   have        learned
         of the      grievance                or the         execution                date        of this          Agreement,                      which          ever        date       is the        latest.           Grievances
         shall      be processed                    according                 to the        following                  procedure:


          STEP       I.


         A    grievant            shall       present             the     grievance                 to the         Commanding                          Officer            either        orally             or in writing.                 The

         Commanding                       Officer           shall         carefully              consider               the        matter,          make            a decision                 thereon             and      advise         the




         2012-2019                DEA                                                                                                 28
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 31 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         grievant             of the           decision                within             five         (5)    days           of the        grievance's                   submission.


          STEP         II.


         If    the     grievance                   is still          not       satisfactorily                       adjusted,            at STEP              I, the            grievant                may        seek        the      following
         review            within           ten         days         after      receipt                of the         Step         I decision.              The          grievant                 shall          reduce        the      grievance
         to writing                on      Form               P.D.         158-151               (in     triplicate),                setting         forth          a concise                 statement                  of    the      grievance
         and         the      results              of         the     proceedings                        at      Step         I.       The         grievant                   shall         forward                two         copies          to         the
         appropriate                    Reviewing                     Officer             and      retain             one      copy         for    personal                   use.          The         Reviewing                  Officer           shall
         forward              one        copy            to     the        Commanding                          Officer,              requesting              the         Commanding                              Officer's            comments.
         The         Reviewing                   Officer               shall        carefully                 consider               said       grievance,                    make           a determination,                          and      notify
         the     grievant               and        the        Commanding                          Officer             of the         Reviewing                    Officer's             decision                 within         ten     (10)         days

         following                 receipt           of the            grievance.


          STEP         III.


         If    the     grievance                   is still           not       satisfactorily                       adjusted,              the     grievant                  may,          not         later      than       ten      days          after
         notification                   of the           Reviewing                    Officer's                decision,              seek        further           review              as follows:


         The         grievant               shall             prepare             a report               on         P.D.         158-151             (in      quintuplicate)                             setting           forth        a concise
         statement                 of    the       grievance                   and        the      results             of     the      proceedings                      at Step             I and          II.      The        grievant              shall
         forward              four         copies              of the        report              through              official          channels             to the             Chairman,                       Personnel              Grievance

         Board,            retaining                one         copy         for         personal              use.          The       Board          shall             forward              one          copy        to the          Reviewing
         Officer,             requesting                  the         Reviewing                    Officer's                 comments                thereon.                   The         Personnel                 Grievance                 Board
         shall       meet          at least             once          a month              on a date                 designated              by     the      Chairman.                       At         each       meeting,             the     Board
         shall        consider               all        grievances                  which,               at least            five      days        prior           to     such          meeting,                  have        been       properly
         referred             to     the      Board.                  The       grievant                may           choose           to    have          the       grievant's                   representatives                      present              at
         the     meeting,                at which                   time       oral       and          written             statements              may            be presented.
         The         Board           shall         carefully                 consider                  said      grievance,                 make           a determination                              and       notify        the      grievant,
         the     Commanding                             Officer             and       the        Reviewing                    Officer,            in writing,                  of     its    decision               within            seven          days
         after       the      meeting                at which                the         grievance                  is considered.


         It    is understood                       and          agreed             by       and         between               the      parties           that           there         are         certain           grievable                disputes
         which          are        of    a Department                          level        or of            such       scope          as to make                  adjustments                      at Step           I or Step              II of the
         grievance                 procedure                   impracticable,                          and,         therefore,             such      grievances                       may         be instituted                  at Step            III    of
         the     grievance                 procedure                   by       filing           the     required                written           statement                  of the          grievance                  directly            with         the
         Chairman                  of the          Personnel                   Grievance                     Board;           the      Chairman                   or Chairman's                          designee              shall      convene
         a meeting                 of      the      Board              within             five         (5)     working                days         following                   receipt             of     the      grievance,                 and         the
         Board             shall        render           its        decision             within              five      (5)       working            days           following                 that         meeting.


          STEP         IV.


         Where             the       grievance                  is not          satisfactorily                       adjusted            at Step           III,         the     grievants                  may,        not      later         than         30
         calendar              days          after            notification                  of     the        Board's               decision,            request               that         the     grievance                 be      referred             to
         the         Police             Commissioner                               for       determination;                            and         the       Police                  Commissioner                             shall          make            a




         2012-2019                   DEA                                                                                                      29
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 32 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         determination                     within            ten         working               days           following                receipt            of     the         grievance.                   This         determination
         shall      be made                after        appropriate                     consultation                  with         any      or all          parties           to the         grievance,                    including           the
         Chairman                of the       Board                and/or          the        Board           members;                and        copies              shall     be sent            to the         grievant              and     the
         Union.


         Grievances                which             affect          substantial                    numbers               of    employees                   may         be     compressed                   by         elimination                 of
         the     fourth          Step       of the           Grievance                   Procedure.


          Section          5.


         At      every      step        of these             procedures,                      the     grievant              and     the      officer            considering                  the     grievance                 shall      work
         for     a satisfactory                    adjustment.                      At        any      step,         the       Commanding                        Officer,            the      Reviewing                      Officer           and
         the     Board          shall       have         the       right         to summon                    the     grievant             and       any        and        all persons               considered                 necessary
         to    equitable             adjustment                     of      the     grievance.                      Proceedings                     shall        be        informal.               The       Chairman                    of    the
         Personnel                 Grievance                   Board               shall            take        such            steps          to      implement                     the       provisions                     concerning
         grievances                as are          necessary                 for        the     proper              and        effective             operation                of    the      procedures                    provided               for
         herein.            The      Chairman                      shall         resolve             questions                 as to jurisdictional                          responsibility                      of    Commanding
         Officers           and         Reviewing                    Officers              and         shall         work          out      the       operational                   details          of    the         program.                For
         these      purposes,                the        Chairman                   shall        issue         orders            and      instructions                   through             the      Chief            of    Department
         not      inconsistent                with           the     provisions                     of this         Article.


          Section          6.


         The       grievance               procedure                  established                    hereinbefore                   is designed                  to operate                 within         the        framework                   of,
         and      is not          intended              to    abolish              or     supersede                 existing             rules        and        procedures                  providing                 for     additional
         methods            of redress.                  These             include,            but      are not             limited         to, the            existing            rights      of a grievant                    to request
         an interview                with          the       Police           Commissioner.


          Section          7.



         Any       and      all     of the         foregoing                  grievance                 steps         may         be waived                 by       the     written          consent                 of both        parties.


          Section          8.


         Within           twenty            (20)         days         following                     receipt          of     the       Police          Commissioner's                           STEP              IV        decision,           the
         Union           shall       have           the       right          to     bring            grievances                   unresolved                    at     STEP           IV      to     impartial                 arbitration
         pursuant           to the          New          York            City       Collective                 Bargaining                   Law           and        the     Consolidated                    Rules            of the          New
                                                                                                                                                                                    days'
         York        City         Office           of     Collective                    Bargaining.                    In      addition,             upon            ten     (10)                    written               notice        to the

         Union,           the      City      shall           have          the     right         to bring             directly            to arbitration                     any     dispute              between              the     parties
                                                                                                "grievance"
         concerning                any       matter            defined              as a                                       herein.              The     City           shall      commence                    such         arbitration

         by      submitting                a written               request              therefor           to the           Office          of      Collective                Bargaining,                  with            a copy        to the

         Union;           and      the      matter            shall         proceed             pursuant                  to the       Consolidated                        Rules       of the         Office               of Collective

         Bargaining.


         A     permanent                  rotating            Panel           of     three           (3)      Arbitrators                  shall       be       established,                  drawn          from             the      official




         2012-2019                 DEA                                                                                                    30
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 33 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




         panel          of     the         Office           of    Collective                      Bargaining,                      as agreed                 to     by       both           parties.              The          members                   of      the
         Panel          shall        be assigned                      on        a rotating               basis         to arbitrate                   all     grievances                     under          this          Section.


         The       assigned                 Arbitrator                  shall         hold          a hearing                     at a time                 and        place          convenient                     to     the         parties           and          a
         transcript               shall        be taken               unless               the     taking             of     a transcript                   is waived                 by      both         parties.                The        Arbitrator
         shall        attempt              to issue              an award                  within           ten        (10)        days       after           the        completion                     of the            hearing.


         The       City           and       the      Union              shall         each          pay         50%           of      the     fees           and        expenses                   of    the      Arbitrator                   and        of      all
         other        expenses                 incidental                  to such               arbitration.                     The       costs           of     one       copy            for        each       party           and        one

         copy         for      the      Arbitrator                 of      the       transcripts                  shall           be borne              equally                by      the     parties.


          Section            9.


         In     the     case         of      grievances                    falling           within              Sections               1(a)(1)              or        1(a)(2)          of     this       Article,                the     Arbitrator's

         decision,                and       order           or    award              (if     any),          shall            be     limited            to        the     application                     and       interpretation                        of      the
         collective                 bargaining                     agreement,                       rule,         regulation,                     procedure,                        order           or     job            title         specification

         involved,                and        the      Arbitrator                  shall           not      add         to,        subtract          from,               or modify                  any         such         Agreement,                        rule,
         regulation,                 procedure,                    order           or job               title     specification.                            An          Arbitrator's                    award             shall          be      final          and

         binding             and        enforceable                   in any               appropriate                     tribunal          in accord                  with        Article              Seventy-five                      of the             Civil
         Practice             Law          and       Rules,             except             that      awards                 as to grievances                           concerning                   assignment                     of the         grievant
         to duties              substantially                     different                 from         those             stated        in the             grievant's                job      title       specification                       or the           use
         of       open-competitive                                rather             than           promotional                         examinations                            shall          be         final           and           binding                 and
         enforceable                    only         to     the       extent               permitted              by          law.          An      Arbitrator                      may        provide               for          and      direct             such
         relief       as the          Arbitrator                  determines                      to be necessary                        and       proper,                subject             to the           limitations                 as set forth
         above          and         any       applicable                   limitations                    of the            law.


          Section            10.


         The       time           limits         contained                  in this           Article             may             be modified                     by     mutual              agreement.                        In the          event            that
         the      Department                        fails        to        comply                with           the        time         limits          prescribed                      herein,             the       grievance                     may           be
         advanced                 to the          next       step.


                                                             ARTICLE                        XXII           - LINE-OF-DUTY                                        DEATH                 BENEFIT


         In     the      event,             an      employee                     dies        because                  of     a line-of-duty                         injury            received                 during              the        actual            and
         proper          performance                        of     police             service              relating               to the         alleged                or     actual          commission                          of    an unlawful

         act,      or        directly              resulting                from             a characteristic                           hazard               of        police           duty,            through                  no     fault           of      the

         employee's,                    a payment                     of        $25,000             shall         be         made           from            funds            other           than        those            of      the      Retirement
          System             in      addition               to     any          other            payment                   which            may         be        made           as a result                    of        such          death.                Such
         payment                  shall        be         made             to     the        beneficiary                      designated                     under              the         Retirement                     System                or,      if      no

         beneficiary                  is so designated,                            to the           estate            of the          deceased.




         2012-2019                   DEA                                                                                                         31
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 34 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                               ARTICLE                  XXIII                - DEATH                      BENEFIT                   - UNUSED

                                                                        LEAVE                    AND             COMPENSATORY                                         TIME


         If     an employee                 dies     while             employed                  by       the         City,         the        employee's                  beneficiary               designated                     under       the
         Retirement                System             or,        if     no      beneficiary                       is     so         designated,                    the       deceased's                estate               shall      receive
         payment               in cash       for     the         following              as a death                     benefit:


                                                                                                                                                         days'
         (a)             All     unused             accrued             leave         up       to a maximum                               of     54                 credit;



         (b)             All     unused             accrued              compensatory                             time             earned             subsequent                   to    January                 1,    1971          which        is
                         verifiable            by     official               Department                      records               up      to a maximum                         of two            hundred              (200)          hours.


                                            ARTICLE                    XXIV            - OPTIONAL                                  WORK               DURING                   VACATIONS


          Section         1.



         Any        employee                may       volunteer                 to     work               for     one          five-day                period            during            such        employee's                    vacation
         leave.          Whether             the     volunteer                 will         be      assigned                  to    duty          is within              the     discretion                 of    the        Department.
         If     assigned          to     duty,        the         assignment                     shall           be      at the            discretion                 of     the        Department                     to     any      regular
         platoon          in     any     one        command                   for      the          entire            five-day                 period.           No        employee                shall          be     discriminated
         against         in the        application                    of this         Section              because                  the        employee               is in the            last     year          of     service.


          Section         2.


         An      employee              who         so volunteers                      shall          be compensated                               at the         employee's                 regular              straight-time                 rate
         of     pay      for     all    work          performed                     during             the        assigned                     platoon's            regular             hours          of        work.              Except        as
         otherwise              provided             in        this     Article,              all     other            provisions                     of    this      Agreement                    shall          be        applicable            to
         work         so performed.


          Section         3.


         Contributions                 under          Article                XIV       (Health                  and       Welfare                    Fund)         and         Article            XV        (Annuity                 Fund)        of
         this     Agreement                 shall       not       be paid             for        work           performed                      pursuant             to this         Article.


          Section         4.


         For      purposes             of     Article             XX          (Overtime                     Travel                 Guarantee)                 of      this       Agreement,                      the        command               to
         which           an     employee                  is     so      assigned                   for         the      five-day                    period          shall         be       deemed                that         employee's
                                 command."
          "permanent


                                                                                    ARTICLE                       XXV               -   NO           STRIKES


         In     accord         with      applicable                   law,      neither              the        Union              nor         any     employees                   shall      induce              or engage              in    any
         strikes,        slowdowns,                  work             stoppages                  or mass                absenteeism                        or induce             any       mass         resignations                     during
         the     terms         of this       Agreement.




         2012-2019               DEA                                                                                                       32
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 35 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                          ARTICLE                       XXVI             - BULLETIN                         BOARDS


         The      Union              may         post       notices           on bulletin                 boards             in places               and        locations             where              notices               usually              are
         posted          by        the     employer                 for    employees                    to read.             All         notices           shall     be on Union                         stationery,                   shall         be
         used       only           to notify              employees               of matters                   pertaining                 to Union              affairs,          and         shall          not         contain          any
         derogatory                  or inflammatory                         statements                  concerning                   the         City,      the    Department                         or personnel
         employed                  by      either         entity.


                                                    ARTICLE                  XXVII            -    LABOR-MANAGEMENT                                                   COMMITTEE


          Section          1.


         The      City          and        the      Union,           having          recognized                     that      cooperation                   between              management                              and        employees
         is    indispensable                        to    the       accomplishment                             of     sound              and        harmonious                   labor            relations,                   shall      jointly
         maintain               and        support              a labor-management                                  committee.


          Section          2.


         The      labor-management                                committee                shall          consider               and        may         recommend                     to the           Police            Commissioner
         changes              in     the      working               conditions                of        the     employees,                     including,            but         not         limited            to,        the       following
         subjects:                  the      adequate               levels         of     police              coverage              to      ensure          the     safety            of     employees                         on    duty;           and
         excusal           policy             for        employees                appearing                    in    court          after         the     midnight               tour.             Matters                subject            to      the
         grievance                 procedure                 shall        not      be      appropriate                      items           for      consideration                      by        the        labor-management
         committee.


          Section          3.


         The      labor-management                                committee                 shall         consist            of six           members              who          shall        serve            for        the     term        of this
         Agreement.                          The         Union            shall         designate                   three           members                 and       the         Police                Commissioner                              shall
         designate                 three         members.                 Vacancies                 shall           be     filled        by       the     appointing                  party            for     the        balance              of    the
         term       to     be         served.               Each          member              may              designate                 one        alternate.                  The        committee                       shall         select            a
         chairman                  from          among            its     members                  at    each            meeting.                 The       chairmanship                          of     the        committee                     shall
         alternate              between                   the       members                designated                       by        the         Police           Commissioner                              and          the         members
         designated                  by       the        Union.           A       quorum                shall        consist             of       a majority               of    the         total           membership                      of      the
         committee.                     The       committee                shall        make            its recommendation                                to the      Police               Commissioner                             in writing.


          Section          4.


         The      labor-management                                  committee               shall             meet         at the         call       of    either        the      Union                 members                     or the          City
         members                at times             mutually                agreeable                  to both            parties.            At       least      one      week             in        advance                 of    a meeting
         the    party              calling          the      meeting              shall       provide                 to     the      other          party         a written                 agenda                 of     matters             to      be
         discussed.                 Minutes               shall      be kept            and        copies            supplied                 to all      members                of the            committee.




         2012-2019                   DEA                                                                                                  33
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 36 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                           ARTICLE                   XXVIII            -   NO WAIVER


         Except            as    otherwise                 provided          in     this         Agreement,                the      failure      to     enforce          any        provision           of      this
         Agreement                   shall     not      be deemed              a waiver            thereof.          This          Agreement           is not        intended           and     shall     not     be
         construed              as a waiver                 of   any   right       or benefit             to which                employees           are   entitled          by      law.


                                                                       ARTICLE                   XXIX         - SAVINGS                  CLAUSE


         If    any     provision                   of   this     Agreement                 is    found        to    be     invalid,           such     invalidity             shall      not     impair         the

         validity          and        enforceability                of the        remaining               provisions               of this     Agreement.


                                                           ARTICLE              XXX             - FINANCIAL                       EMERGENCY                   ACT


         The        provisions                of    this       Agreement            are         subject       to    applicable            provisions            of     law,        including        the      New
         York         State      Financial                 Emergency              Act      for     the     City      of New           York,      as amended.


                                                                                        ARTICLE               XXXI            -    TERM


         The        term        of     this        Agreement            shall       commence                   on     April          1, 2012          and   shall        expire          at midnight              on
         March          31,      2019.




         2012-2019                   DEA                                                                                   34
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 37 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          IN   WITNESS                  WHEREOF,          the    parties   have     executed   this    agreement          on   the   day   and   year
         first      above          written.




                                                                                           DETECTIVES'
        CITY         OF     NEW YORK                                                                              ENDOWMENT
                                                                                           ASSOCIATION                OF THE       CITY        OF
                                                                                           NEW        YORK,    INC.




        By:                                                                                By:
                 RENEE             CAMPION                                                        MICHAEL        PALLADINO
                 Commissioner,            Office   of                                             President
                 Labor Relations




        APPROVED                     AS       TO FORM:




        By:
                 ERIC       EICHENHOLTZ
                 Acting    Corporation         Counsel




        DATE            SUBMITTED                  TO THE
        FINANCIAL                    CONTROL               BOARD:




        UNIT:             DETECTIVES


        TERM:              April        1, 2012         to March    31,   2019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-05441-KPF Document 10-8 Filed 07/17/20 Page 38 of 38
                                                                     RECEIVED  NYSCEF: 07/14/2020

         PLACEHOLDER    FOR   MLC   AGREEMENT
